ORDER

PER CURIAM.
Dorothy Cooper appeals the decision of the Labor and Industrial Relations Commission reversing the decision of the Division of Employment Security’s appeals tribunal and denying her unemployment benefits. We find that the Commission did not err in denying Cooper unemployment benefits.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The decision is affirmed under Rule 84.16(b).